— In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the City of Yonkers, made October 15, 1974, which denied an application for a variance, petitioner appeals from so much of a judgment of the Supreme Court, Westchester County, entered March 7, 1975 as, upon the annulment of the said determination, remitted the application to the Zoning Board of Appeals for further proceedings and a new determination. Permission for the taking of this appeal is hereby granted by Mr. Justice Cohalan. Judgment affirmed insofar as appealed from, with $20 costs and disbursements. Special Term properly remitted the matter to the respondent Zoning Board of Appeals so as to enable the board to make a new determination upon a proper showing. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Shapiro, JJ., concur.